      Case 1:15-cv-03521-ER-RWL Document 255 Filed 06/26/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ELIAS A. WORKNEH,

                           Plaintiff,
                                                                         ORDER
                    – against –
                                                                15 Civ. 3521 (ER) (RWL)
SUPER SHUTTLE INTERNATIONAL, INC.,
et al.,

                           Defendants.


RAMOS, D.J.:

       On April 24, 2015, Elias A. Workneh, proceeding pro se, brought this action against

Super Shuttle International, Veolia Transportation, Inc., New York City Airporter, and Golden

Touch Transportation (collectively, “Defendants”) for workplace discrimination. Doc 2.

Workneh ﬁled his ﬁrst amended complaint on December 11, 2015, his second amended

complaint on November 4, 2016, and his third amended complaint (“TAC”) on May 31, 2017.

Docs. 28, 74, 92.

       Pending before this Court is Defendants’ motion to dismiss the TAC for failure to comply

with Court orders, ﬁled on January 17, 2020. Doc. 241. Magistrate Judge Robert W. Lehrburger

issued a Report and Recommendation (“R&R”) recommending that Defendants’ motion be

granted in its entirety and that the TAC be dismissed with prejudice. Doc. 254. �e R&R

notiﬁed the parties that they had fourteen days to ﬁle objections and that failure to do so “will

result in a waiver of objections and will preclude appellate review.” Id. at 24. Over fourteen

days have passed and no party has objected to the R&R.
         Case 1:15-cv-03521-ER-RWL Document 255 Filed 06/26/20 Page 2 of 2



I.       Standard

         A district court reviewing a magistrate judge’s report and recommendation “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate

judge.” 28 U.S.C. § 636(b)(1)(C). Parties may raise specific written objections to the report and

recommendation “[w]ithin fourteen days after being served with a copy.” Id.; see also Fed. R.

Civ. P. 72(b)(2). “3 days are added” to that period when “service is made under Rule 5(b)(2)(C)

(mail), (D) (leaving with the clerk), or (F) (other means consented to).” Fed. R. Civ. P. 6(d). A

district court reviews de novo those portions of the report and recommendation to which timely

and specific objections are made. 28 U.S.C. § 636(b)(1)(C). The district court may adopt those

parts of the report and recommendation to which no party has timely objected, provided no clear

error is apparent from the face of the record. Lewis v. Zon, 573 F. Supp. 2d 804, 811 (S.D.N.Y.

2008).

II.      Discussion

         The Court has reviewed Magistrate Judge Lehrburger’s R&R and finds no clear error.

Therefore, the Court adopts Magistrate Judge Lehrburger’s recommendations in their entirety.

Defendants’ motion is GRANTED, the TAC is dismissed with prejudice. The Clerk of Court is

respectfully directed to terminate the motion, Doc. 241, and to close the case.



         It is SO ORDERED.


Dated:     June 26, 2020
           New York, New York

                                                             EDGARDO RAMOS, U.S.D.J.




                                                 2
